                    Case 1:20-cv-00008-CRC Document 27-2 Filed 11/17/20 Page 1 of 1
                                                                                                            November 17, 2020


Dear Customer,


                             Exhibit # 2
The following is the proof-of-delivery for tracking number: 771952586150




Delivery Information:


Status:                         Delivered                                   Delivered To:

Signed for by:                  Signature not required                      Delivery Location:            7600 GEORGIA AVE NW 405

Service type:                   FedEx 2Day                                                                WASHINGTON, DC, 20012

Special Handling:               Deliver Weekday                             Delivery date:                Nov 2, 2020 11:08




Shipping Information:


Tracking number:                         771952586150                       Ship Date:                       Oct 30, 2020

                                                                            Weight:                          0.5 LB/0.23 KG



Recipient:                                                                  Shipper:
Howard Haley, Esq.,                                                         Susan Serrian, Metro Legal
7600 Georgia Avenue, NW                                                     600 5th Street NW Suite 2D
Suite 405                                                                   Washington, DC, US, 20001
WASHINGTON, DC, US, 20012




Reference                                   Ferrell, NMJ




                     Proof-of-delivery details appear below; however, no signature is available for this FedEx Express shipment
                                                         because a signature was not required.




Thank you for choosing FedEx
